Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The telephone interview initiated by the Examiner with the Representative R. Christine Yang (Reg. No. 71,641) on 04/15/2022 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 2, 15 and 22 are canceled.
Claims 1, 3-14, 16-21 and 23 are pending with claims 1, 14 and 21 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


1. (Changed)  An image processing method for processing an input image using a convolutional neural network system that includes an input layer, an intermediate layer and an output layer, the image processing method comprising:
receiving the input image via the input layer;
extracting image features of the input image via the intermediate layer; and
outputting processing results for the input image via the output layer, 
wherein the intermediate layer includes at least one network block, and each of the at least one network block includes a first convolutional layer, a first grouping rearrangement layer and a second convolutional layer that are cascaded, and
wherein the first convolutional layer includes M filters that are divided into N first filter groups, the second convolutional layer includes P filters that are divided into Q second filter groups,
the first convolutional layer receives N first feature map groups that include L first feature maps, the N first filter groups and the N first feature map groups correspond to each other one-to-one, each first filter group of the N first filter groups performs convolution on a corresponding one of the first feature map groups, and the first convolutional layer generates M second feature maps,
the first grouping rearrangement layer divides the M second feature maps into Q second feature map groups each of which includes at least one of the second feature maps outputted by each first filter group of the N first filter groups, and
the second convolutional layer receives the Q second feature map groups, the Q second filter groups and the Q second feature map groups correspond to each other one-to-one, and each second filter group of the Q second filter groups performs convolution on a corresponding one of the second feature map groups, and the second convolutional layer generates P third feature maps.

2. (Canceled)  

3. (Unchanged)  The image processing method according to claim 1, wherein each of the at least one network block includes a first path and a second path, the first path includes the first convolutional layer, the first grouping rearrangement layer, the second convolutional layer and a third convolutional layer that are cascaded, the second path is a path for linking input features of the first convolutional layer in the first path and output features of the last convolutional layer in the first path,
the third convolutional layer includes R filters that are divided into S third filter groups, the third convolutional layer receives S third feature map groups that include the P third feature maps, the S third filter groups and the S third feature map groups correspond to each other one-to-one, and each third filter group of the S third filter groups performs convolution on a corresponding one of the third feature map groups, and the third convolutional layer generates R fourth feature maps as output features of the first path.

4. (Unchanged)  The image processing method according to claim 3, wherein the input features are the N first feature map groups, and a convolutional kernel size of each filter in the first convolutional layer is 1×1,
a convolutional kernel size of each filter in the second convolutional layer is 3×3, and each filter in the second convolutional layer performs convolution with a step size of one on a second feature map of one channel in one corresponding second feature map group among the Q second feature map groups, so as to generate the P third feature maps,
a convolutional kernel size of each filter in the S third filter groups is 1×1,
the input features and the output features of the first path are added to serve as output features of each of the at least one network block.

5. (Unchanged)  The image processing method according to claim 3, wherein the input features are the N first feature map groups, and a convolutional kernel size of each filter in the first convolutional layer is 1×1,
a convolutional kernel size of each filter in the second convolutional layer is 3×3, and each filter in the second convolutional layer performs convolution with a step size of t on a second feature map of one channel in one corresponding second feature map group among the Q second feature map groups, so as to generate the P third feature maps, t is an integer greater than one,
a convolutional kernel size of each filter in the S third filter groups is 1×1,
the second path includes an average pooling layer having a size of u×u, and the average pooling layer performs an average pooling with a step length of t on the input features, and generates pooled input features, u is an integer greater than one,
the pooled input features and the output features of the first path are concatenated in a channel dimension as the output features of each of the at least one network block.

6. (Unchanged)  The image processing method according to claim 1, wherein each of the at least one network block includes a first path and a second path, the first path includes the first convolutional layer, the first grouping rearrangement layer and the second convolutional layer that are cascaded, the second path is a path for linking input features of the first convolutional layer in the first path and output features of the last convolutional layer in the first path,
a convolutional kernel size of each filter in the first convolutional layer is 1×n, and a convolutional kernel size of each filter in the second convolutional layer is n×1; or, a convolutional kernel size of each filter in the first convolutional layer is n×1, and a convolutional kernel size of each filter in the second convolutional layer is 1×n,
the input features are the N first feature map groups, and the output features of the first path are the P third feature maps generated by the second convolutional layer,
the input features and the output features of the first path are added to serve as the output features of each of the at least one network block.

7. (Unchanged)  The image processing method according to claim 1, wherein the first grouping rearrangement layer divides the M second feature maps equally into the Q second feature map groups.

8. (Unchanged)  The image processing method according to claim 3, wherein each of the at least one network block further includes a second grouping rearrangement layer, and the second grouping rearrangement layer divides the R fourth feature maps into T fourth feature map groups.

9. (Unchanged)  The image processing method according to claim 1, wherein each of the at least one network block further includes a third convolutional layer,
the first convolutional layer includes M filters that are divided into N first filter groups, the first convolutional layer receives N first feature map groups that include L first feature maps, and the N first filter groups and the N first feature map groups correspond to each other one-to-one, and each first filter group of the N first filter groups performs convolution on a corresponding one of the first feature map groups, and the first convolutional layer generates M second feature maps that are divided into Q second feature map groups,
the second convolutional layer includes P filters that are divided into Q second filter groups, and the second convolutional layer receives the Q second feature map groups, the Q second filter groups and the Q second feature map groups correspond to each other one-to-one, each second filter group of the Q second filter groups performs convolution on a corresponding one of the second feature map groups, the second convolutional layer generates P third feature maps,
the first grouping rearrangement layer divides the P third feature maps into S third feature map groups, and each third feature map group of the S third feature map groups includes at least one of the third feature maps outputted by each second filter group of the Q second filter groups,
the third convolutional layer includes R filters that are divided into S third filter groups, and the third convolutional layer receives the S third feature map groups, the S third filter groups and the S third feature map groups correspond to each other one-to-one, and each third filter group of the S third filter groups performs convolution on a corresponding one of the third feature map groups, the third convolutional layer generates R fourth feature maps.

10. (Unchanged)  The image processing method according to claim 9, wherein each of the at least one network block includes a first path and a second path, the first path includes the first convolutional layer, the second convolutional layer, the first grouping rearrangement layer and a third convolutional layer that are cascaded, the second path is a path for linking input features of the first convolutional layer in the first path and output features of the last convolutional layer in the first path,
the input features and the output features of the first path are added to serve as output features of each of the at least one network block.

11. (Unchanged)  The image processing method according to claim 9, wherein convolutional kernel sizes of the filters in the same group in the second convolutional layer are the same, and convolutional kernel sizes of the filters in different groups in the second convolutional layer are different.

12. (Unchanged)  The image processing method according to claim 9, wherein a convolutional kernel size of each filter in the first convolutional layer is 1×1, and a convolutional kernel size of each filter in the third convolutional layer is 1×1.

13. (Unchanged)  The image processing method according to claim 9, wherein the first grouping rearrangement layer divides the P third feature maps equally into the S third feature graph groups.

14．(Changed)  An image processing apparatus, comprising:
a memory configured to store computer-readable instructions; and
a processor configured to execute the computer-readable instructions to cause the image processing apparatus to perform an image processing method, said method comprising: 
receiving the input image via the input layer;
extracting image features of the input image via the intermediate layer; and
outputting processing results for the input image via the output layer, 
wherein the intermediate layer includes at least one network block each of which includes a first convolutional layer, a first grouping rearrangement layer and a second convolutional layer that are cascaded, and
wherein the first convolutional layer includes M filters that are divided into N first filter groups, the second convolutional layer includes P filters that are divided into Q second filter groups,
the first convolutional layer receives N first feature map groups that include L first feature maps, the N first filter groups and the N first feature map groups correspond to each other one-to-one, each first filter group of the N first filter groups performs convolution on a corresponding one of the first feature map groups, and the first convolutional layer generates M second feature maps,
the first grouping rearrangement layer divides the M second feature maps into Q second feature map groups each of which includes at least one of the second feature maps outputted by each first filter group of the N first filter groups, and
the second convolutional layer receives the Q second feature map groups, the Q second filter groups and the Q second feature map groups correspond to each other one-to-one, and each second filter group of the Q second filter groups performs convolution on a corresponding one of the second feature map groups, and the second convolutional layer generates P third feature maps.
.

15. (Canceled)

16. (Unchanged)  The image processing apparatus according to claim 14, wherein each of the at least one network block includes a first path and a second path, the first path includes the first convolutional layer, the first grouping rearrangement layer, the second convolutional layer and a third convolutional layer that are cascaded, the second path is a path for linking input features of the first convolutional layer in the first path and output features of the last convolutional layer in the first path,
the third convolutional layer includes R filters that are divided into S third filter groups, the third convolutional layer receives S third feature map groups that include the P third feature maps, the S third filter groups and the S third feature map groups correspond to each other one-to-one, and each third filter group of the S third filter groups performs convolution on a corresponding one of the third feature map groups, and the third convolutional layer generates R fourth feature maps as output features of the first path.

17. (Unchanged)  The image processing apparatus according to claim 14, wherein each of the at least one network block includes a first path and a second path, the first path includes the first convolutional layer, the first grouping rearrangement layer and the second convolutional layer that are cascaded, the second path is a path for linking input features of the first convolutional layer in the first path and output features of the last convolutional layer in the first path,
a convolutional kernel size of each filter in the first convolutional layer is 1×n, and a convolutional kernel size of each filter in the second convolutional layer is n×1; or, a convolutional kernel size of each filter in the first convolutional layer is n×1, and a convolutional kernel size of each filter in the second convolutional layer is 1×n,
the input features are the N first feature map groups, and the output features of the first path are the P third feature maps generated by the second convolutional layer,
the input features and the output features of the first path are added to serve as the output features of each of the at least one network block.

18. (Unchanged)  The image processing apparatus according to claim 14, wherein each of the at least one network block further includes a third convolutional layer,
the first convolutional layer includes M filters that are divided into N first filter groups, the first convolutional layer receives N first feature map groups that include L first feature maps, and the N first filter groups and the N first feature map groups correspond to each other one-to-one, and each first filter group of the N first filter groups performs convolution on a corresponding one of the first feature map groups, and the first convolutional layer generates M second feature maps that are divided into Q second feature map groups,
the second convolutional layer includes P filters that are divided into Q second filter groups, and the second convolutional layer receives the Q second feature map groups, the Q second filter groups and the Q second feature map groups correspond to each other one-to-one, each second filter group of the Q second filter groups performs convolution on a corresponding one of the second feature map groups, the second convolutional layer generates P third feature maps,
the first grouping rearrangement layer divides the P third feature maps into S third feature map groups, and each third feature map group of the S third feature map groups includes at least one of the third feature maps outputted by each second filter group of the Q second filter groups,
the third convolutional layer includes R filters that are divided into S third filter groups, and the third convolutional layer receives the S third feature map groups, the S third filter groups and the S third feature map groups correspond to each other one-to-one, and each third filter group of the S third filter groups performs convolution on a corresponding one of the third feature map groups, the third convolutional layer generates R fourth feature maps.

19. (Unchanged)  The image processing apparatus according to claim 18, wherein each of the at least one network block includes a first path and a second path, the first path includes the first convolutional layer, the second convolutional layer, the first grouping rearrangement layer and a third convolutional layer that are cascaded, the second path is a path for linking input features of the first convolutional layer in the first path and output features of the last convolutional layer in the first path,
the input features and the output features of the first path are added to serve as output features of each of the at least one network block.

20. (Unchanged)  The image processing apparatus according to claim 18, wherein convolutional kernel sizes of the filters in the same group in the second convolutional layer are the same, and convolutional kernel sizes of the filters in different groups in the second convolutional layer are different.

21. (Changed)  A computer-readable storage medium for storing computer-readable instructions capable of, when being executed by a computer, causing the computer to perform an image processing method comprising:
receiving the input image via the input layer;
extracting image features of the input image via the intermediate layer; and
outputting processing results for the input image via the output layer, 
wherein the intermediate layer includes at least one network block each of which includes a first convolutional layer, a first grouping rearrangement layer and a second convolutional layer that are cascaded, and
wherein the first convolutional layer includes M filters that are divided into N first filter groups, the second convolutional layer includes P filters that are divided into Q second filter groups,
the first convolutional layer receives N first feature map groups that include L first feature maps, the N first filter groups and the N first feature map groups correspond to each other one-to-one, each first filter group of the N first filter groups performs convolution on a corresponding one of the first feature map groups, and the first convolutional layer generates M second feature maps,
the first grouping rearrangement layer divides the M second feature maps into Q second feature map groups each of which includes at least one of the second feature maps outputted by each first filter group of the N first filter groups, and
the second convolutional layer receives the Q second feature map groups, the Q second filter groups and the Q second feature map groups correspond to each other one-to-one, and each second filter group of the Q second filter groups performs convolution on a corresponding one of the second feature map groups, and the second convolutional layer generates P third feature maps.

22. (Canceled)

23. (Unchanged)  The computer-readable storage medium according to claim 21, wherein each of the at least one network block includes a first convolutional layer, a second convolutional layer, a first grouping rearrangement layer and a third convolutional layer that are cascaded,
the first convolutional layer includes M filters that are divided into N first filter groups, the first convolutional layer receives N first feature map groups that include L first feature maps, and the N first filter groups and the N first feature map groups correspond to each other one-to-one, and each first filter group of the N first filter groups performs convolution on a corresponding one of the first feature map groups, and the first convolutional layer generates M second feature maps that are divided into Q second feature map groups,
the second convolutional layer includes P filters that are divided into Q second filter groups, and the second convolutional layer receives the Q second feature map groups, the Q second filter groups and the Q second feature map groups correspond to each other one-to-one, each second filter group of the Q second filter groups performs convolution on a corresponding one of the second feature map groups, the second convolutional layer generates P third feature maps,
the first grouping rearrangement layer divides the P third feature maps into S third feature map groups, and each third feature map group of the S third feature map groups includes at least one of the third feature maps outputted by each second filter group of the Q second filter groups,
the third convolutional layer includes R filters that are divided into S third filter groups, and the third convolutional layer receives the S third feature map groups, the S third filter groups and the S third feature map groups correspond to each other one-to-one, and each third filter group of the S third filter groups performs convolution on a corresponding one of the third feature map groups, the third convolutional layer generates R fourth feature maps.


REASON FOR ALLOWANCE




The claimed invention is an image processing method/apparatus with the distinct limitations (emphasis added):  “…. wherein the first convolutional layer includes M filters that are divided into N first filter groups, the second convolutional layer includes P filters that are divided into Q second filter groups, the first convolutional layer receives N first feature map groups that include L first feature maps, the N first filter groups and the N first feature map groups correspond to each other one-to-one, each first filter group of the N first filter groups performs convolution on a corresponding one of the first feature map groups, and the first convolutional layer generates M second feature maps, the first grouping rearrangement layer divides the M second feature maps into Q second feature map groups each of which includes at least one of the second feature maps outputted by each first filter group of the N first filter groups, and the second convolutional layer receives the Q second feature map groups, the Q second filter groups and the Q second feature map groups correspond to each other one-to-one, and each second filter group of the Q second filter groups performs convolution on a corresponding one of the second feature map groups, and the second convolutional layer generates P third feature maps.”.




Prior arts were found and applied in the Office action[s]. See Notice of References Cited in the Office Action[s].


Regarding claim 1, Dolfing et al. (“Dolfing”) [U.S Patent Application Pub. 2014/0361983 A1] meets the claim limitation as follows: An image processing method for processing an input image using a convolutional neural network system [Fig. 6: ‘602’; para. 0149-0153] that includes an input layer (i.e. ‘an input plane 606’) [Fig. 6], an intermediate layer (i.e. ‘a plurality of convolutional layers 610’) [Fig. 6: 610a-610n] and an output layer (i.e. ‘an output plane 608’) [Fig. 6], the image processing method comprising: receiving the input image via the input layer (i.e. ‘an input plane 606’) [Fig. 6]; extracting (i.e. picking out particular features) image features of the input image via the intermediate layer [para. 0151: ‘different spatial features embedded in the input image 614 are extracted by the convolutional layers 610’]; and outputting processing results for the input image via the output layer (i.e. ‘an output plane 608’) [Fig. 6], wherein the intermediate layer includes at least one network block, and each of the at least one network block includes a first convolutional layer (i.e. C1) [Fig. 6; para. 0149-0151], a first grouping rearrangement layer (i.e. MP1) [para. 0149-0151: ‘a respective sub-sampling layer 612’; ‘the sub-sampling layers 612 are implemented using a max-pooling technique’] and a second convolutional layer that are cascaded [Fig. 6: Cn].

None of the prior arts of the record explicitly teach the distinct combination of the said limitations: “wherein the first convolutional layer includes M filters that are divided into N first filter groups, the second convolutional layer includes P filters that are divided into Q second filter groups, the first convolutional layers receives the N first feature map groups …., and the second convolutional layer receives the Q second feature map groups, … and the second convolution layer generates P third feature maps”.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-14, 16-21 and 23 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488